704 N.W.2d 710 (2005)
474 Mich. 882-84
HEIKKILA v. NORTH STAR TRUCKING, INC.
No. 127823.
Supreme Court of Michigan.
October 14, 2005.
Application for leave to appeal.
SC: 127823, COA: 246761.
On order of the Court, the application for leave to appeal the December 7, 2004 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), we direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action permitted by MCR 7.302(G)(1). The parties shall include among the issues to be addressed at oral argument the questions whether plaintiff created a genuine issue of material fact regarding: (1) the duty owed plaintiff's decedent by the slag contractor, the truck driver and the truck owner; and (2) proximate causation as to all defendants. The parties may file supplemental briefs within 28 days of the date of this order, but they should avoid submitting a mere restatement of the arguments made in their application papers.